Citation Nr: 0908969	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-34 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
dyspepsia claimed as stomach problems and, if so, whether 
service connection is warranted for a gastrointestinal 
disability with dyspepsia.  

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
degenerative joint disease, lumbar spine and, if so, whether 
service connection is warranted for a lumbar spine disorder.  

3.  Entitlement to service connection for seborrheic 
dermatitis claimed as skin rash, jungle rot, and chloracne to 
include as a result of exposure to herbicides.  

4.  Entitlement to service connection for lipoma, right thigh 
to include as a result of exposure to herbicides.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to 
September 1970, which included service in the Republic of 
Vietnam from September 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and April 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

In September 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board received additional evidence from the Veteran at 
the hearing, which was accompanied by a waiver of his right 
to initial RO consideration of the new evidence.  Evidence 
that was essentially duplicative of evidence already 
contained in the claims folder was later received in January 
2009.  As this newly received evidence has either been waived 
or is duplicative of evidence already contained in the claims 
folder, the Board will consider the new evidence in the first 
instance in conjunction with the issue on appeal.  38 C.F.R. 
§§ 19.9, 20.1304(c) (2008).  

The Board also notes that the Veteran submitted a letter in 
January 2009 stating that he was very ill at the time of the 
untimely filing of his March 2003 VA Form 9, which was to 
serve as a notice of disagreement to the December 2001 
decision that was mailed to the Veteran in February 2002 and 
was construed by the RO as a request to reopen previously 
disallowed claims.  The Veteran explained that he had 
accidentally mailed the letter without postage and was so 
sick that he had not realized that it had been returned.  The 
Veteran further explained that he was suffering from severe 
psychiatric symptoms at that time.  The Board notes, however, 
that the Veteran had previously written in a letter submitted 
with the March 2003 VA Form 9 that the form previously had 
been mailed "2-2-03" but was returned without the postage 
stamp to his return address.  Thereafter, the RO sent 
correspondence to the Veteran dated in April 2003 advising 
the Veteran that his notice of disagreement was untimely and 
could not be accepted.  The RO further advised the Veteran 
that he had the right to appeal the RO's decision and the 
enclosed VA Form 4107 explained his rights to appeal.  The 
Veteran did not appeal the RO's April 2003 decision and it 
became final.  38 C.F.R. § 20.302(a) (2008).  Thus, the issue 
involving the timeliness of the notice of disagreement is 
outside the scope of this appeal as it has not been 
procedurally prepared or certified for appellate review.    

The Board further notes that the Veteran expressed some 
concern over the recharacterization of his claim involving a 
stomach disability in the April 2008 Supplemental Statement 
of the Case (SSOC).  Indeed, he wrote in a May 2008 letter 
that he wanted to continue with his original claim of 
dyspepsia/irritable bowel syndrome (IBS) and had never filed 
a claim for gastroesophageal reflux disorder (GERD).  
However, the record reveals that all relevant diagnoses of a 
gastrointestinal disorder have been considered by VA in the 
adjudication of his claim.  As the RO recognized that the 
Veteran had been diagnosed with GERD, the RO believed that it 
was appropriate to include the diagnosis in the issue 
characterization.  However, for reasons explained below, the 
Board has decided to recharacterize the issue as entitlement 
to service connection for a gastrointestinal disorder with 
dyspepsia.  This change will not have an adverse effect on 
the adjudication of the Veteran's claim and is made only in 
the interest of clarity and to better describe the issue on 
appeal.  

Similarly, the Board observes that the record reflects that 
the all relevant diagnoses of a lumbar spine disorder have 
been considered by VA in the adjudication of his claim 
although it has been adjudicated as degenerative joint 
disease of the lumbar spine and, most recently, as 
degenerative disc disease of the lumbar spine in the August 
2008 SSOC.  Thus, in order to better describe the issue on 
appeal, the Board is also recharacterizing the reopened issue 
involving the lumbar spine as reflected on the title page of 
this decision.      

As referenced above, in the interest of clarity and for 
reasons that are explained in the REMAND portion of the 
decision below, the Board is recharacterizing the reopened 
issue involving dyspepsia claimed as stomach problems and is 
remanding the issue as (1) entitlement to service connection 
for a gastrointestinal disorder with dyspepsia.  This 
recharacterized issue along with the issue of (2) entitlement 
to service connection for seborrheic dermatitis claimed as 
skin rash, jungle rot, and chloracne are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By an unappealed December 2001 rating decision, the RO 
denied service connection for dyspepsia claimed as stomach 
problems because the evidence showed that dyspepsia existed 
prior to service and there was no evidence that the condition 
permanently worsened as a result of a service.  

2.  By an unappealed December 2001 rating decision, the RO 
denied service connection for degenerative joint disease of 
the lumbar spine because the evidence did not show that the 
condition occurred in or was caused by service.  

3.  Evidence received subsequent to the December 2001 RO 
rating decision is evidence not previously submitted that 
relates to an unestablished fact necessary to substantiate 
the claims.

4.  The competent medical evidence of record does not show 
that the Veteran's current lumbar spine disorder is related 
to active military service or any incident thereof or that 
arthritis of the lumbar spine manifested to a compensable 
degree within one year of discharge.

5.  Service records show that the Veteran has qualifying 
service in the Republic of Vietnam and is, thus, presumed to 
have been exposed to herbicide agents in service; however, 
the Veteran's right thigh lipoma is not a disease associated 
with herbicide exposure as enumerated under 38 C.F.R. 
§ 3.309(e).  In addition, the medical evidence of record does 
not show that the Veteran's right thigh lipoma is otherwise 
related to his military service.   


CONCLUSIONS OF LAW

1.  The December 2001 RO rating decision is final.  
38 U.S.C.A. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).   

2.  New and material evidence has been presented, and the 
claim of entitlement to service connection for service 
connection for dyspepsia claimed as stomach problems is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2008).  

3.  New and material evidence has been presented, and the 
claim of entitlement to service connection for degenerative 
joint disease of the lumbar spine is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 
3.156, 3.159, 20.302, 20.1103 (2008).  

4.  A lumbar spine disorder was not incurred in or aggravated 
by active military service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

5.  Lipoma of the right thigh was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In notice letters dated in April 2003 and November 2005, the 
RO advised the Veteran of what the evidence must show to 
establish entitlement to service connected compensation 
benefits and described the types of evidence that the Veteran 
should submit in support of his claims.  The RO also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in said 
correspondence.  

Although the aforementioned VCAA notice letters did not 
provide adequate notice regarding the elements of degree of 
disability and effective date prior to the rating decisions 
that denied the claims, such notice defects constitute 
harmless error in this case.  The Veteran's claims for a 
lumbar spine disorder and right thigh lipoma are being denied 
for reasons explained in greater detail below and, 
consequently, no disability rating or effective date will be 
assigned.  Thus, the notice defect is rendered moot with 
respect to those claims.  

In particular regard to the Veteran's request to reopen 
previously disallowed claims, the Board notes that the United 
States Court of Appeals for Veterans Claims has held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and to establish entitlement 
to the underlying claim for the benefit sought by the 
claimant.  The claimant must also be notified of what 
constitutes both "new" and "material" evidence to reopen the 
previously denied claim.  VA must additionally look at the 
bases for the denial in the prior decision and notify the 
claimant of what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In the present case, however, the Veteran's claims involving 
a gastrointestinal disorder and a lumbar spine disorder are 
found to be reopened by way of the submission of new and 
material evidence for reasons explained in greater detail 
below.  Thus, it is clear that no further notification is 
necessary to develop facts pertinent to the Veteran's 
requests to reopen. 

Moreover, the Board notes that the RO provided the Veteran 
with a copy of the rating decisions, Statements of the Case 
(SOCs), and the SSOCs, which included a discussion of the 
facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's duty to assist, the Board notes that the 
Veteran's service treatment records are of record.  In 
addition, post-service treatment records, to include 
correspondence from private medical providers, identified as 
relevant to the claims during the course of this appeal have 
been obtained, to the extent possible, and are associated 
with the claims folder.  There are also several lay 
statements and earlier VA medical examination reports 
included in the claims folder that pertain to the claims.  
The Board further notes that the RO scheduled the Veteran's 
September 2008 Board hearing and the transcript is included 
in the claims folder.

The Board observes that the Veteran previously wrote in a 
statement received by VA in September 2001 that he had 
received treatment from Dr. O.P. from 1970 through 1973 for 
his claimed low back disorder.  The Veteran also submitted a 
completed consent to release form at that time.  However, it 
appears that no attempt to obtain the private treatment 
records was made.  Nonetheless, as explained below, the 
Veteran had previously stated in November 1999 that he first 
received treatment for his low back disorder in 1986 or 1987, 
which is many years after the period for which he claimed 
treatment by Dr. O.P. and consistent with the evidence of 
record.  Additionally, the service treatment records are 
absent of any reference to low back problems and the report 
of a low back injury due to an in-service jeep accident is 
not deemed credible, as will be explained below.  
Furthermore, the Veteran has received adequate notice of what 
evidence was necessary to substantiate his lumbar spine claim 
throughout the course of this appeal and was specifically 
advised in the May 2008 follow-up VCAA notice letter to 
submit medical evidence from private physicians of treatment 
since military service or, otherwise, to complete and return 
the attached VA Form 21-4142 authorization form for any 
doctors and/or facilities concerning any private treatment 
received so that VA could request the records for his claimed 
low back disability.  However, he has not provided any 
treatment records from Dr. O.P. for the period in question or 
otherwise provided the necessary release forms.  The Veteran 
was specifically advised that it was his responsibility to 
make sure that VA received all requested records that were 
not in the possession of a Federal department or agency and 
has been provided with ample time and opportunity to submit 
evidence in support of his lumbar spine claim.  For the 
foregoing reasons, the Board finds that a remand to obtain 
the records for this period is not necessary.

The record also shows that the Veteran applied for social 
security disability benefits in 1999 and no attempt has been 
made by VA to obtain the Veteran's records from the Social 
Security Administration (SSA).  However, the Veteran has not 
indicated that he applied for benefits due to any of his 
claimed disorders. [It also appears from the record that the 
Veteran is not actually in receipt of social security 
benefits.]  Rather, a March 1999 treatment record noting that 
the Veteran requested a personalized psychological assessment 
in support of his social security disability claim suggests 
that he filed the claim based on an unrelated psychiatric 
disability.  As there is no indication that the social 
security records would be relevant to the claims, the Board 
finds no reason to remand this case on such basis.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992) 
(stating that VA has a duty to obtain SSA records when they 
may be relevant to a claim.); see also Soyini v. Derwinski, 1 
Vet. App. 540 (1991) (holding that a remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran).        

Furthermore, the Board notes that no medical examination has 
been conducted or medical opinion obtained with respect to 
the Veteran's claims.  However, the Veteran's service 
connection claim for a skin disorder and reopened claim 
involving a gastrointestinal disorder with dyspepsia are 
being remanded for medical examinations, for reasons 
explained below.  With respect to the claim for a lumbar 
spine disorder, the Veteran has not submitted credible 
evidence of an in-service back injury and the medical 
evidence does not establish a nexus relationship between the 
Veteran's low back disorder and service, as explained below.  
Similarly, the evidence does not show that the Veteran's 
right thigh lipoma manifested in service or is otherwise due 
to service to include presumed herbicide exposure.  
Furthermore, the Veteran has submitted private medical 
opinion evidence in support of the claims.  In consideration 
of the foregoing, the Board finds that the evidence, which 
reveals that the Veteran did not have the claimed disorders 
during service and does not reflect competent and credible 
evidence showing a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  As service and post-service medical 
records provide no basis to grant this claim as will be 
explained in greater detail below, and in fact provide 
evidence against these claims, the Board finds no basis for a 
VA examination or medical opinion to be obtained.  
  
The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review. 

New and Material Evidence - Dyspepsia and Lumbar Spine 
Disorder

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2008).  

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The evidence is presumed credible for the purposes 
of reopening an appellant's claim, unless it is inherently 
false or untrue or, if it is in the nature of a statement or 
other assertion, it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Dyspepsia

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service 
connection for dyspepsia claimed as stomach problems.  This 
claim is based upon the same factual basis as his previous 
claim, which was denied in the December 2001 rating decision 
that became final.  Notably, while the claim was 
characterized as service connection for dyspepsia claimed as 
stomach problems, the RO more broadly considered the claim as 
one involving service connection for a gastrointestinal 
disorder in its actual evaluation of the claim as it has in 
this case.  As such, it is appropriate for the Board to 
consider this claim as a request to reopen the previously 
denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 
2008).

In its December 2001 rating decision, the RO denied service 
connection for dyspepsia claimed as stomach problems because 
the evidence showed that dyspepsia existed prior to service 
and there was no evidence that the condition permanently 
worsened as a result of a service.  The RO explained that the 
pre-induction examination indicated that the Veteran had been 
treated for indigestion and intestinal trouble prior to 
service.  The RO additionally wrote that treatment for 
stomach cramps and diarrhea were shown in service; however, 
tests of the gall bladder, a barium enema, and a 
sigmoidoscopy completed on December 11, 1969 were negative 
and no diagnosis was given.  The RO further noted that the 
Veteran had submitted treatment records showing treatment for 
a condition diagnosed as malabsorption and irritable bowel 
syndrome but there was no evidence to show that the condition 
existed or was made worse in service.  The Veteran received 
notification of the denial of his claim and was advised 
regarding his appellate rights in February 2002; however, he 
did not timely appeal the decision and it became final.  The 
pertinent evidence of record at the time of the December 2001 
rating decision included the Veteran's service treatment 
records, the Veteran's post-service treatment records (VA and 
private) and related correspondence dated from 1999 to 2000, 
the June 1999 VA examination reports, written statements from 
the Veteran's mother, and written statements from the 
Veteran.

The evidence received since the December 2001 denial of the 
claim consists of a written statement from a fellow soldier 
(M.A.), additional post-service treatment records (VA and 
private) and related correspondence dated from 1999 to 2008, 
the September 2008 Travel Board hearing transcript, a copy of 
a December 1969 letter that the Veteran reportedly wrote to 
home during his period of service, pictures and photocopies 
of pictures of the Veteran in service, and additional written 
statements submitted by the Veteran and/or his 
representative. 

After review of the evidence associated with the claims 
folder since December 2001, the Board finds that there is new 
and material evidence sufficient to reopen the Veteran's 
previously disallowed claim.  

In particular, the Board notes that the Veteran submitted a 
letter he wrote to his mother dated December 8, 1969 wherein 
he stated that he had been admitted to the hospital earlier 
that day for tests and x-rays because his stomach had been 
bothering him for a couple of months and he asked her to send 
him canned food because the food in service made his stomach 
hurt.  The date of hospital admission identified by the 
Veteran in the letter is consistent with the date shown in 
service treatment records and there is no evidence to show 
that the letter is not authentic or inherently not credible.  
Thus, the letter is presumed credible for the purpose of 
reopening the claim.  See Justus, supra.

Additionally, in an August 2005 letter, a private physician 
(Dr. C.B.) wrote that the Veteran's episodes of abdominal 
pain in service were consistent with early signs and symptoms 
of his current dyspepsia.  Dr. C.B. also submitted his 
curriculum vitae (CV) with the letter, which details his 
professional and educational background showing specialty in 
neuroradiology, which will be discussed in greater detail 
below.  While Dr. C.B. is not shown to have any expertise in 
the area of gastrointestinal disorders, the opinion offered 
by Dr. C.B. is not inherently false or untrue and is not 
beyond his competence level as he is shown to have received 
medical training as a physician.  The evidence is presumed 
credible for the purposes of reopening a Veteran's claim.  
See Justus, supra.  

Thus, evidence received subsequent to the December 2001 
rating decision was not previously considered by VA and 
relates to an unestablished fact necessary to substantiate 
the claim.  

Accordingly, having determined that new and material evidence 
has been presented, the Veteran's claim for service 
connection for dyspepsia claimed as stomach problems is 
reopened.  However, prior to consideration of the claim on 
the merits, additional development is necessary.  Thus, for 
reasons explained below, this claim will be remanded.    

Lumbar Spine Disorder

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service 
connection for a lumbar spine disorder.  This claim is based 
upon the same factual basis as his previous claim, which was 
denied in the December 2001 rating decision that became 
final.  Notably, while the claim was characterized as service 
connection for degenerative joint disease of the lumbar 
spine, the RO more broadly considered the claim as one 
involving service connection for a lumbar spine disorder in 
its actual evaluation of the claim as it has in this case.  
As such, it is appropriate for the Board to consider this 
claim as a request to reopen the previously denied claim.  
Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In its December 2001 rating decision, the RO denied service 
connection for degenerative joint disease of the lumbar spine 
because the evidence did not show that the condition occurred 
in or was caused by service.  The RO noted that the Veteran's 
private treatment records showed that he was treated for 
lower back pain on multiple occasions from December 1987 to 
November 1995 and his treating physician diagnosed him with 
chronic lumbosacral spine discogenic disease with associated 
left radiculopathy.  However, the service treatment records 
did not indicate treatment for a back condition and, aside 
from the Veteran's statements, there was no link of the 
Veteran's lumbar spine condition to service.  The Veteran 
received notification of the denial of his claim and was 
advised regarding his appellate rights in February 2002; 
however, he did not timely appeal the decision and it became 
final.  The pertinent evidence of record at the time of the 
December 2001 rating decision included the Veteran's service 
treatment records, the Veteran's post-service treatment 
records (VA and private) and related correspondence dated 
from 1999 to 2000, the June 1999 VA examination reports, 
written statements from the Veteran's mother, and written 
statements from the Veteran.

The evidence received since the December 2001 denial of the 
claim consists of a written statement from a fellow soldier 
(M.A.), additional post-service treatment records (VA and 
private) and related correspondence dated from 1999 to 2008, 
the September 2008 Travel Board hearing transcript, a copy of 
a December 1969 letter that the Veteran reportedly wrote to 
home during his period of service, pictures and photocopies 
of pictures of the Veteran in service, and additional written 
statements submitted by the Veteran and/or his 
representative. 

After review of the evidence associated with the claims 
folder since December 2001, the Board finds that there is new 
and material evidence sufficient to reopen the Veteran's 
previously disallowed claim.  

In particular, M.A. wrote in a July 2008 statement that he 
was in a jeep accident with the Veteran in 1970 (i.e., during 
service in Vietnam) and, following the accident, the Veteran 
complained of a back injury.  M.A. also explained that the 
Veteran continued to complain of back problems to him and 
occasionally asked him for advice about treatment and care of 
his back after service.  M.A. is considered competent to 
report his experience of being in a jeep accident with the 
Veteran and his observance of the Veteran's complaints of low 
back pain thereafter.  Although the Board has determined that 
M.A.'s statement is not credible when evaluating the claim on 
the merits below, his statement is presumed credible for the 
purposes of reopening the Veteran's claim.  See Justus, 
supra.  

Additionally, Dr. C.B. wrote in August 2005 correspondence 
that it was his opinion that the jeep roll-over accident in 
service was the likely cause of the Veteran's current spine 
problems explaining the record does not show another 
etiology.  As noted above, Dr. C.B. also submitted his CV 
with the letter, which details his professional and 
educational background showing specialty in neuroradiology, 
which will be discussed in greater detail below.  The opinion 
offered by Dr. C.B. is not inherently false or untrue and is 
not beyond his competence level as he is shown to have 
received medical training as a physician.  The evidence is 
presumed credible for the purposes of reopening the Veteran's 
claim.  See Justus, supra.  
 
Thus, evidence received subsequent to the December 2001 
rating decision was not previously considered by VA and 
relates to an unestablished fact necessary to substantiate 
the claim.  

Accordingly, having determined that new and material evidence 
has been presented, the Veteran's claim for service 
connection for degenerative joint disease of the lumbar spine 
is reopened.  As the Veteran has been provided with adequate 
notice of the evidence needed to establish service connection 
for his claimed lumbar spine disability and no further 
development is required to comply with the duty to assist, 
the Board may proceed to consider the reopened claim on the 
merits.  

Service Connection for a Lumbar Spine Disorder

The Veteran contends that his current low back disorder is 
due to an injury sustained in service.  Specifically, the 
Veteran asserts that he suffered a back injury during a jeep 
accident that occurred in 1970 and has experienced low back 
pain since that time.   

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

Where a Veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
manifests certain chronic diseases, such as arthritis, to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

The Board notes that VA treatment records during the course 
of this appeal do not appear to include clinical findings of 
a currently diagnosed low back disorder.  Rather, the 
treatment records only show that the Veteran has been noted 
to have chronic low back pain, which is not considered a 
disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  However, the Board notes that earlier 
medical evidence, specifically the private treatment notes of 
Dr. H.B. from December 1987 to November 2000, contains 
multiple clinical impressions of a chronic low back disorder 
to include chronic lumbosacral spine discogenic disease, 
levoscoliosis, and chronic lumbosacral strain.  There also 
appears to be a current diagnosis of a lumbar spine disorder 
reflected in 2008 correspondence from a private medical 
provider.  The Board finds that this evidence is sufficient 
to establish the presence of a current chronic low back 
disorder.      

Nevertheless, the evidence does not show that the Veteran's 
current low back disorder is related to active service for 
reasons explained below.

The Board notes that the Veteran has repeatedly stated that 
he began to experience back pain following an injury 
sustained during a jeep accident that occurred during 
service.  The Veteran also submitted a statement dated in 
July 2008 from a fellow soldier, M.A., wherein he wrote that 
he was in the same jeep accident with the Veteran that 
occurred in 1970 while serving in Vietnam.  M.A. noted that 
the Veteran had complained of back and muscle pain, soreness, 
and bruising in the days following the accident and continued 
to complain of back problems after separation from service.  
The Board notes that the Veteran and M.A. are considered 
competent to report their involvement in a jeep accident in 
service and the Veteran's report of back pain thereafter.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).   

The Board initially observes, however, that the Veteran has 
offered inconsistent accounts of the jeep accident that 
purportedly caused a lumbar spine injury in service.  At the 
September 2008 Travel Board hearing, the Veteran described 
the jeep accident as a "rollover" accident.  Dr. C.B. also 
referenced an in-service rollover jeep accident in his August 
2005 letter that linked the Veteran's spine problems to 
service, which will be discussed in greater detail below.  
However, at the time of the June 1999 VA medical examination, 
the Veteran reported that he injured his back while riding in 
a jeep that was rear-ended; he made no mention of a rollover 
accident.  Additionally, the service treatment records show 
that the Veteran sought treatment for various ailments in 
1970 but at no time sought treatment for back problems or any 
problems related to an injury during that period.  Indeed, 
the service records are notably absent of any mention of low 
back problems during service or reference to a jeep accident 
and the Veteran's spine and musculoskeletal system were 
clinically evaluated as normal at the September 1970 
separation examination.  The Board finds it unlikely that the 
Veteran would have sought treatment for various other 
ailments during this period yet not have mentioned a low back 
injury during this time or at separation from service.  The 
Board affords the objective medical evidence contemporaneous 
to service great probative value.  

As the Veteran has offered inconsistent accounts regarding 
the alleged occurrence of in-service jeep accident and the 
assertions by the Veteran and M.A. that the Veteran suffered 
a low back injury following a jeep accident in service are 
not supported by the record, the Board does not find their 
accounts of an in-service jeep accident resulting in the back 
injury and subsequent back pain credible and, consequently, 
affords them no probative value.  Instead, the Board affords 
the objective medical evidence contemporaneous to service, 
which does not show that the Veteran suffered a back injury 
as a result of a jeep accident in service, greater probative 
value than the lay statements above.     

In weighing the evidence and making the credibility 
determination above, the Board recognizes that the provisions 
of 38 U.S.C.A. § 1154(b) provide a reduced evidentiary burden 
for combat Veterans that relates to the issue of service 
incurrence.  38 U.S.C.A. § 1154(b) (West 2002); see also 
Huston v. Principi, 18 Vet. App. 395, 402 (2004) (holding 
that the provisions of 38 U.S.C.A. § 1154(b) provide a 
reduced evidentiary burden for combat veterans that relates 
only to the issue of service incurrence, and does not relate 
to whether the veteran has a current disability or whether a 
current disability is linked to the incident in service; 
those questions require medical evidence).  However, the 
Veteran is not shown to be in receipt of any awards, medals, 
or decorations indicative of combat service.  Thus, the 
provisions afforded combat Veterans under 1154(b) do not 
apply in this case.  

Furthermore, although the Veteran's mother wrote in a 
September 2001 letter that she recalled that the Veteran 
sought treatment for back pain a few months after returning 
from service, there are no treatment records from that period 
of record to support the assertion.  In fact, the evidence 
weighs against the assertion.  In this regard, the Board 
observes that the Veteran indicated in a November 1999 
statement that he first sought treatment for his back in 1986 
or 1987, which is consistent with the documentation of 
record.  Indeed, the first objective evidence of record 
regarding treatment for low back problems is dated in 1987, 
17 years after separation from service.  Specifically, in 
December 1987, the Veteran sought treatment from a private 
physician, Dr. H.B., for lower back pain that he reported had 
been intermittent for many years.  Notably, the Veteran made 
no mention of his period of service or an in-service jeep 
accident at that time.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability, such as in this case, is evidence 
against a claim of service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  The record reflects that the Veteran did 
not assert that his low back problems were related to an in-
service jeep injury until 1999, the year that he first filed 
his claim for service-connected compensation benefits.  

Moreover, the medical opinion evidence of record does not 
establish a nexus relationship between the Veteran's current 
lumbar spine disorder and service.  Although Dr. C.B. wrote 
in his August 2005 opinion that the Veteran's current spine 
problems were likely secondary to his service time, the Board 
affords his opinion no probative value because there was no 
specific finding of a lumbar spine disorder related to 
service and his conclusion was not supported by the record.  
In this regard, the Board observes that the opinion provided 
by Dr. C.B. was merely conclusory and only generally related 
the Veteran's spine problems to service; he did not 
specifically link a currently diagnosed lumbar spine disorder 
to service.  Moreover, although Dr. C.B. wrote that he had 
reviewed the Veteran's medical record for the purpose of 
making a medical opinion and listed the documents reviewed 
that included the service treatment records, Dr. C.B.'s 
opinion was clearly not based on such review.  The Board 
observes that Dr. C.B. noted in the discussion portion of his 
opinion that the Veteran had "several injuries and medical 
illnesses in service which [he had] documented above"; 
however, Dr. C.B. had not provided a summary of the relevant 
findings and events in service and had only discussed post-
service evidence pertaining to the Veteran's claimed low back 
disorder at that point in his August 2005 letter.  Later, Dr. 
C.B. noted that the records showed a jeep rollover accident 
while in the service and the accident was the likely cause of 
the Veteran's current spine problems because the record did 
not show another etiology.  However, there is no 
documentation of a jeep accident or a resulting low back 
injury in the service treatment records, as explained above.  
Indeed, there is no credible evidence of an in-service jeep 
accident and a resulting back injury included in the record, 
for reasons explained above.  Nonetheless, the acceptance of 
the occurrence of an alleged jeep rollover accident was the 
basis of Dr. C.B.'s finding that the Veteran's spine problems 
were related to service.  It is clear Dr. C.B.'s opinion was 
based solely on the unsubstantiated account that the Veteran 
had a jeep rollover accident in service and suffered back 
injury therefrom.  The Board is not bound to accept medical 
opinions that are based on history supplied by the Veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  

Although the Board has considered the assertions of the 
Veteran, his mother, and M.A. that his current low back 
disorder is related to his period of active military service, 
each is a layperson and is not shown to have the requisite 
medical expertise to render a competent diagnosis or medical 
opinion regarding the Veteran's claimed disorder.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, their assertions are 
afforded no probative value with respect to the medical 
question of whether his claimed low back disorder is related 
to service.  

Thus, the preponderance of the evidence weighs against the 
claim as the evidence does not show that the Veteran suffered 
a back injury due to an in-service jeep accident or had any 
low back problems in service.  Rather, the evidence shows 
that the Veteran's low back problems began many years after 
service and is not otherwise related to service.  As stated 
above, Dr. C.B.'s opinion is afforded no probative value.  
Thus, service connection for the Veteran's claimed lumbar 
spine disorder is not warranted on either a direct or 
presumptive basis.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, as the 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Service Connection for a Right Thigh Lipoma 

The Veteran contends that he developed a lipoma on the right 
thigh due to exposure to herbicide agents (i.e., Agent 
Orange) during his service in the Republic of Vietnam.  

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the Veteran must show the following:  (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specified time period prescribed 
in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  

As stated above, the Veteran's service records show that he 
has the requisite type of service in the Republic of Vietnam 
as defined by 38 C.F.R. § 3.307(a)(6)(iii) (2008), and 
therefore, he is presumed to have been exposed to an 
herbicide agent, Agent Orange, during service in the absence 
of affirmative evidence to the contrary.  VA treatment 
records additionally show that the Veteran underwent an 
excision of a lipoma of the right thigh in 2000.  However, 
the Veteran is not entitled to presumptive service connection 
based on herbicide exposure because a lipoma is not 
enumerated as a disease associated with herbicide exposure 
under C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. App. 164 
(1999).  

Although the Veteran is not entitled to presumptive service 
connection under 38 C.F.R. § 3.307(a)(6) (2008), he is not 
precluded from an evaluation as to whether he is otherwise 
entitled to service connection on a direct basis under 
38 C.F.R. § 3.303 (2008).  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a claimed disorder is not included as a presumptive disorder 
direct service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during service.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

Service connection may be granted on a direct basis for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

As a preliminary matter, the Board is aware that where a 
Veteran served continuously for ninety (90) days or more 
during a period of war or after December 31, 1946, and 
manifests certain chronic diseases, such as malignant tumors, 
to a degree of 10 percent or more within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  However, the 
Veteran's claimed disorder, a lipoma, is defined as a benign, 
soft, rubbery, encapsulated tumor of adipose tissue, usually 
composed of mature fat cells.  Dorland's Illustrated Medical 
Dictionary 1056 (30th ed. 2003).  As such, the presumption of 
service connection afforded to chronic diseases under VA 
regulations for malignant tumors is not applicable in this 
case as the Veteran's claimed lipoma is a benign tumor, not 
malignant.  Accordingly, no consideration of whether the 
Veteran is entitled to service connection for his claimed 
lipoma as a chronic disease on a presumptive basis is 
warranted.       

In evaluating the Veteran's claim on a direct basis, the 
Board notes that Dr. C.B. wrote in January 2006 
correspondence that he had re-reviewed the Veteran's medical 
records for the purpose of making a medical opinion 
concerning his soft tissue tumor, lipoma, as it relates to 
his service time.  In said correspondence, Dr. C.B. noted 
that he had carefully reviewed the Veteran's service 
treatment records, post-service treatment records, imaging 
reports, other medical opinions, path and MRI reports, and 
medical literature review.  Dr. C.B. then wrote it was his 
opinion that the Veteran's large soft tissue lipoma was 
induced by his exposure to Agent Orange in Vietnam because 
his medical record did not provide a more likely etiology.  
Dr. C.B. explained that he had special knowledge in the area 
of soft tissue disease as he was a Board certified sub 
specialist and was a senior member of the American Society of 
Neuro-Radiology.  He explained that he had performed and/or 
interpreted plain x-rays, CT scans, nuclear medicine scans, 
and MRI scans on thousands of patients with soft tissue 
disorders and had correlated his findings with the clinical 
record and the facts showed that the Veteran entered service 
fit for duty and was exposed to Agent Orange.  He further 
reasoned that it was well known that Agent Orange had a 
biologically plausible pathway to tumor induction within 
several organ systems and referenced the "new 2004 Update" 
showing several studies whereby skin tumors had been induced 
in mice and the United States Air Force Ranch man studies 
showing a higher incidence in the exposed groups.  Dr. C.B. 
wrote that he understood that the studies reported in the 
2004 update were not perfect and that confounders were 
present in all studies; however, a meta-analysis of the 
studies presented showed that the ratio of 46 to 13 for soft 
tissue tumors reflected in the studies exceeded VA's as 
likely as not standard.  Dr. C.B. noted that his references 
were the Agent Orange Updates from the Institute of Medicine 
of National Academies (IOM).    

It is also noted that Dr. C.B. again wrote in June 2006 
correspondence that he had reviewed the April 2006 decision 
denying the claim as well as re-reviewed the Veteran's 
medical records and it was still his opinion that the 
Veteran's large lipoma tumor was caused by his exposure to 
Agent Orange in Vietnam.  Dr. C.B. wrote that he had 
previously provided very good documentation concerning the 
Veteran's current tumor problem and had provided 59 
literature references, which concern etiologic nexus.  He 
stated that the preponderance of the literature showed an 
association (nexus) between Agent Orange exposure and the 
development of the Veteran's type of tumor.   

It is further noted that Dr. C.B. wrote in July 2007 
correspondence that he had reviewed the Veteran's medical 
records because his opinion was discounted by VA without any 
medical supporting evidence or alternative medical opinion.  
Dr. C.B. wrote that VA stated that his opinion was not 
congruent with the National Academy of Sciences (NAS) study; 
however, his opinion was congruent with the medical data 
provided in the NAS studies.  He explained that he provided 
rationale for why he disagreed with the NAS reports 
concerning the 95% confidence interval and the VA rules of as 
likely as not noting that the NAS holds the literature to the 
95% accuracy rate notwithstanding the fact that the 
preponderance of the literature supports an association.  Dr. 
C.B. added that he found nothing new that would make him 
change his previous opinions.    

By way of background, the Board notes that Section 3 of the 
Agent Orange Act of 1991, Public Law 102-4, 105 Stat. 11, 
directed the Secretary of VA to seek to enter into an 
agreement with NAS to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam era and each disease 
suspected to be associated with such exposure.  Congress 
mandated that NAS determine, to the extent possible: (1) 
Whether there is a statistical association between the 
suspect diseases and herbicide exposure, taking into account 
the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  Section 3 of Public Law 102-4 also required 
that NAS submit reports on its activities every 2 years (as 
measured from the date of the first report) for a 10-year 
period.  The Veterans Education and Benefits Expansion Act of 
2001 (Benefits Expansion Act), Public Law 107-103, § 201(d), 
extended through October 1, 2014, the period for submission 
of NAS reports.  (Health Outcomes Not Associated With 
Exposure To Certain Herbicide Agents).  72 Fed. Reg. 32,395 
(June 12, 2007).   

Section 1116(b) of title 38, United States Code, as enacted 
by the Agent Orange Act of 1991, Public Law 102-4, provides 
that whenever the Secretary determines, based on sound 
medical and scientific evidence, that a positive association 
(i.e., the credible evidence for the association is equal to 
or outweighs the credible evidence against the association) 
exists between exposure of humans to an herbicide agent 
(i.e., a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era) and a disease, the 
Secretary will publish regulations establishing presumptive 
service connection for that disease.  If the Secretary 
determines that a presumption of service connection is not 
warranted, he is to publish a notice of that determination, 
including an explanation of the scientific basis for that 
determination.  The Secretary's determination must be based 
on consideration of the NAS reports and all other sound 
medical and scientific information and analysis available to 
the Secretary.  Id.   

Although 38 U.S.C. 1116(b) does not define "credible," it 
does instruct the Secretary to "take into consideration 
whether the results [of any study] are statistically 
significant, are capable of replication, and withstand peer 
review."  Simply comparing the number of studies which report 
a positive relative risk to the number of studies which 
report a negative relative risk for a particular condition is 
not a valid method for determining whether the weight of 
evidence overall supports a finding that there is or is not a 
positive association between herbicide exposure and the 
subsequent development of the particular condition.  Because 
of differences in statistical significance, confidence 
levels, control for confounding factors, bias, and other 
pertinent characteristics, some studies are clearly more 
credible than others, and the Secretary has given the more 
credible studies more weight in evaluating the overall weight 
of the evidence concerning specific diseases.   
Section 2 of the Agent Orange Act of 1991, Public Law 102-4, 
provided that the congressional mandate that the Secretary 
establish presumptions of service connection under 38 U.S.C. 
1116(b) would expire 10 years after the first day of the 
fiscal year in which the NAS transmitted its first report to 
VA.  The first NAS report was transmitted to VA in July 1993, 
during the fiscal year that began on October 1, 1992. 
Accordingly, under the Agent Orange Act of 1991, Public Law 
102-4, the mandate for VA to issue regulatory presumptions as 
specified in section 1116(b) expired on September 30, 2002. 
In December 2001, however, Congress enacted the Benefits 
Expansion Act, section 201(d) of which extended the mandate 
under section 1116(b) through September 30, 2015.  Pursuant 
to the Benefits Expansion Act, Public Law 107-103, VA must 
issue new regulations between October 1, 2002, and September 
30, 2015, establishing additional presumptions of service 
connection for diseases that are found to be associated with 
exposure to an herbicide agent.  Id. 
 
Pursuant to 38 U.S.C. 1116 and prior NAS reports received 
between July 1993 and March 2005, VA regulations contain 
presumptions of service connection for eleven categories of 
disease based on exposure to an herbicide agent.  Those 
diseases are listed in 38 CFR 3.309(e) as follows: Chloracne 
or other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, Chronic lymphocytic 
leukemia, Multiple myeloma, Non-Hodgkin's lymphoma, Acute and 
subacute peripheral neuropathy, Porphyria cutanea tarda, 
Prostate cancer, Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and Soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).   
If a Veteran who was exposed to an herbicide agent in service 
subsequently develops one of the presumptive diseases, VA 
will presume the disease was caused by the exposure to an 
herbicide agent in service for purposes of establishing 
entitlement to service-connected benefits.  To qualify for 
this presumption, chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy must become manifest 
to a degree of disability of 10 percent or more within 1 year 
after the date of last exposure.  The other conditions are 
presumed service connected if they are manifest to a degree 
of disability of 10 percent or more at any time after 
exposure. 38 U.S.C. 1116(a)(2).  VA presumes that any Veteran 
who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, was 
exposed to an herbicide agent during such service. 38 U.S.C. 
1116(f).  Id. 

The NAS has not identified a positive association between a 
lipoma and herbicide exposure.  38 U.S.C.A. § 1116 (West 
2002).  As explained above, diseases listed at 38 C.F.R. § 
3.309(e) are based on findings provided from scientific data 
furnished by the NAS, which conducts studies to "summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in Vietnam during the Vietnam era and each disease suspected 
to be associated with such exposure" and submits biennial 
reports with the most recent findings.  64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  Based on input from the NAS reports, 
Congress amends the statutory provisions of the Agent Orange 
Act found at 38 U.S.C.A. § 1116 and the Secretary promulgates 
the necessary regulatory changes to reflect the latest 
additions of diseases shown to be associated with exposure to 
herbicides.  The Secretary has not determined that a 
presumption of service connection based on herbicide exposure 
in Vietnam is warranted for a lipoma.  Instead, the Secretary 
has concluded, based on multiple in-depth studies conducted 
by NAS, that there is inadequate evidence of an association 
between exposure to herbicides and any condition that has not 
specifically been determined as related to herbicide 
exposure, such as a lipoma.  Id.  

The Board notes that Dr. C.B. wrote in his July 2007 letter 
that he disagreed with the NAS reports and his opinion was 
congruent with the medical data provided in the NAS studies.  
However, Dr. C.B.'s opinion is afforded little probative 
value.  First, it appears from Dr. C.B.'s statements that he 
has merely reinterpreted the same medical data and its 
related statistical significance that NAS has considered in 
formulating his alternate conclusion that the Veteran's 
lipoma was at least as likely as not related to presumed in-
service herbicide exposure.  It is not clear what specific 
studies and statistics were considered by Dr. C.B. and the 
weight assigned to the considered studies.  Although Dr. C.B. 
made reference to 59 literature references that he had 
previously provided in support of his opinion in the June 
2006 letter, no such references are included in the record.  
Second, the CV provided by Dr. C.B. does not show that he has 
any specialized expertise in diseases related to Agent Orange 
exposure.  While Dr. C.B. has co-authored many medical 
publications and made several presentations regarding health 
matters, none are shown to focus on diseases associated with 
herbicide exposure.  Although Dr. C.B. wrote in the January 
2006 letter that he had special knowledge in the area of soft 
tissue disease, the training and education discussed in his 
CV show specialty in neuroradiology, which is defined as 
radiology of the nervous system.  Dorland's Illustrated 
Medical Dictionary 1259 (30th ed. 2003).  A radiologist is 
defined as a physician who specializes in the use of x-rays 
and other forms of radiation in the diagnosis and treatment 
of disease.  Dorland's Illustrated Medical Dictionary 1563 
(30th ed. 2003).  On the other hand, the NAS has analyzed 
numerous studies over a number of years regarding the 
positive association between various diseases and herbicide 
exposure and no association between the development of a 
lipoma and herbicide exposure has been found.  For these 
reasons, the Board affords the NAS interpretation of the 
medical data and the statistical significance of such data 
and its conclusions regarding the association between Agent 
Orange exposure and certain diseases, such as a lipoma, 
greater probative value than Dr. C.B.'s opinion.    

The Board additionally observes that the Veteran indicated in 
a January 2006 statement that his right thigh lipoma began in 
service and progressively grew larger thereafter.  The 
Veteran also reported in a January 2006 statement that 
several doctors from the 1970s through 2000 had diagnosed him 
with a lipoma.  However, the Veteran's service treatment 
records are absent of any findings of a lipoma and the 
earliest clinical documentation of a right thigh lipoma is 
not shown until 2000, which is 30 years after service.  The 
Veteran has not provided any treatment records or statements 
from medical providers in support of his assertion.  In fact, 
the Veteran stated at the September 2008 Travel Board hearing 
that he did not seek treatment for his lipoma until he 
entered a treatment program in 1995, which contradicts his 
earlier assertion.  The Board affords the competent medical 
evidence of record showing that a right thigh lipoma did not 
manifest until many years after service greater probative 
value than the Veteran's contradictory statements.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

In further regard to the Veteran's report of initial 
treatment for a lipoma in 1995, the Board recognizes that the 
Veteran has indicated that there were relevant records 
pertaining to his claimed lipoma from Dr. J.F., who served as 
the medical director of Camp Shekinah, which reportedly is a 
recovery program where the Veteran was enrolled in 1995.  
Indeed, in his January 2006 statement, the Veteran explained 
that Dr. J.F. had observed his right thigh lipoma during his 
initial check-in physical in 1995 and had advised him to seek 
further medical evaluation and attention.  The Veteran also 
submitted completed release forms dated in January 2006 that 
indicated that Dr. J.F. observed and diagnosed the Veteran's 
lipoma in 1995.  However, there is no competent medical 
evidence to support the Veteran's assertion that his claimed 
lipoma was diagnosed and treated in 1995.  In an effort to 
obtain the records, VA sent correspondence to Dr. J.F. to the 
address provided by the Veteran requesting copies of 
treatment records to include findings and diagnoses for 
treatment of the Veteran's claimed lipoma in March 2006.  
Later that month, the Family Medical Health & Rehabilitation 
Clinic responded that the individual identified by the 
Veteran as "Dr. J.F." was not a physician and had not 
worked in the capacity of any type of doctor.  The clinic 
also stated that the Veteran's information was no longer 
accessible because it was over ten years and had been 
destroyed.  Subsequently, however, J.F., wrote a letter dated 
in August 2006 wherein he stated that he was the medical 
director of Camp S. from 1992 to 1996 and part of his duties 
as director was to examine patients who were entering the 
program.  He wrote that he observed a large nodule on the 
Veteran's right thigh when he examined the Veteran and noted 
the information on his records.  The Board notes that J.F. 
does not have the requisite medical training to render a 
competent diagnosis of a lipoma.  In this regard, the Board 
notes that "Dr." precedes his name in the August 2006 
letter; however, J.F. is not a doctor according to the 
information obtained in earlier correspondence from his place 
of employment, the Family Medical Health & Rehabilitation 
Clinic.  Nonetheless, it is observed that J.F. seems to have 
submitted a later letter dated in 2008 as the signature of 
"Dr. J.F., D.C." is the essentially the same as the one 
reflected on the August 2006 letter.  The Board notes that 
J.F. stated that the Veteran had been under his care for 
approximately five years for lumbar sprain/strain at the 
Medical Management Center and it appears from this letter 
that J.F. is a doctor of chiropractic.  Diagnosis and 
treatment of a lipoma is outside of the realm of J.F.'s 
medical training.   Regardless, the Board notes that J.F. did 
not state that he had diagnosed the Veteran with a lipoma 
when he had examined him in the August 2006 letter.  Instead, 
he only stated that he observed a large nodule on the 
Veteran's right thigh.  While he is competent to report what 
he observed, his statement is afforded no probative value 
with respect to the medical question of when a lipoma of the 
right thigh was first shown.          

Moreover, although the Board has considered the Veteran's 
repeated assertions that he currently suffers from a right 
thigh lipoma due to in-service herbicide exposure or 
otherwise to active military service, the Veteran is a 
layperson and is not shown to have the requisite medical 
expertise to render a competent diagnosis or medical opinion 
regarding his claimed disorder.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Thus, his assertions are afforded no probative 
value with respect to the medical question of whether his 
right thigh lipoma is related to service.  

Thus, the most probative evidence of record does not show 
that the Veteran's right thigh lipoma had its origin in 
active military service or for many years thereafter or is 
otherwise related active military service to include as due 
to herbicide exposure.  Thus, the preponderance of the 
evidence is against the claim and service connection for a 
right thigh lipoma is not warranted.    

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Having presented new and material evidence, the Veteran's 
claim of service connection for dyspepsia claimed as stomach 
problems is reopened.  

Having presented new and material evidence, the Veteran's 
claim of service connection for degenerative joint disease of 
the lumbar spine is reopened.  

Entitlement to service connection for a lumbar spine disorder 
is denied.  

Entitlement to service connection for lipoma, right thigh to 
include as a result of exposure to herbicides is denied.  


REMAND

In regard to the Veteran's reopened claim involving a 
gastrointestinal disorder, the Board notes that there is some 
question as to whether a gastrointestinal disorder existed 
prior to service.  Although the Veteran acknowledged having 
frequent indigestion and stomach, liver, or intestinal 
trouble on the February 1969 pre-induction report of medical 
history, his abdomen and viscera were clinically evaluated as 
normal at the February 1969 pre-induction examination.  In 
any event, the medical evidence of record shows that the 
Veteran was treated for stomach problems on numerous 
occasions from September 1969 to December 1969 during 
military service, which included a four day period of 
hospitalization.  VA treatment records also show that the 
Veteran is currently diagnosed with a gastrointestinal 
disorder.  Indeed, irritable bowel syndrome (IBS) and GERD 
have been included on the Veteran's problem list during the 
course of this appeal.  However, there is no adequate medical 
opinion of record sufficient to make a decision on the claim 
at this time.  Although the Veteran was previously afforded 
with a VA medical examination and medical opinion with 
respect to the claim in June 1999, the medical opinion was 
not based on review of the claims folder as the examiner 
specifically stated that "there are no medical records 
available to me for review at this time."  Thus, the 
examiner was unable to consider fully the symptomatology 
shown in service in rendering his opinion at that time.  The 
Board also recognizes that Dr. C.B. wrote that the Veteran's 
episodes of abdominal pain in service were consistent with 
early signs and symptoms of dyspepsia in August 2005 
correspondence and, because the credibility of the evidence 
is to be presumed for the purposes of reopening the Veteran's 
claim in accordance with Justus, such opinion along with 
other evidence was considered sufficient for the purposes of 
reopening the Veteran's claim as explained above.  However, 
the opinion is not sufficient to establish a nexus 
relationship between the Veteran's in-service stomach 
problems and a current gastrointestinal disorder at this 
time.  Dr. C.B. only linked the current symptom of dyspepsia 
to the symptom of abdominal pain shown in service.  Dyspepsia 
is defined as "impairment of the power or function of 
digestion; usually applied to epigastric discomfort following 
meals."  See Dorland's Illustrated Medical Dictionary 576 
(30th ed. 2003).  Dyspepsia is not shown to be a disorder.  A 
symptom, alone, without being attributed to a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom; Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As Dr. C.B. did 
not specifically identify a currently diagnosed 
gastrointestinal disorder manifested by dyspepsia that is 
related to the epigastric symptoms shown in service, the 
opinion is not adequate to establish the necessary nexus.  
Thus, as the Board has now found the Veteran's claim to be 
reopened by way of the submission of new and material 
evidence, the Board finds that the Veteran should be afforded 
an appropriate medical examination and a medical opinion 
based on review of the claims folder for his claimed 
gastrointestinal disorder.  38 C.F.R. § 3.159(c)(4) (2008). 

In regard to the Veteran's claimed skin disorder, the Board 
observes that the Veteran acknowledged a history of skin 
disease on the February 1969 pre-induction report of medical 
history and the physician (L.L., M.D.) noted that the Veteran 
had reported a history of mild acne in the portion of the 
report designated for the physician's summary and elaboration 
of all pertinent data; no other skin disorder was referenced.  
The Veteran's skin was clinically evaluated as normal at the 
February 1969 pre-induction examination.  Service treatment 
records show that the Veteran was treated for seborrhea of 
the face on June 19, 1969, an unspecified skin problem on his 
face on August 11, 1970, and acne vulgaris on September 1, 
1970.  The medical evidence also shows that the Veteran is 
currently diagnosed with a skin disorder.  Indeed, VA 
treatment records include findings of seborrheic dermatitis 
and acne.  However, there is no adequate medical opinion of 
record sufficient to make a decision on the claim at this 
time.  Although Dr. C.B. wrote in August 2005 correspondence 
that it was his opinion that the Veteran's skin problems were 
likely secondary to his service time, he did not specifically 
identify a currently diagnosed skin disorder that is related 
to service.  Thus, the opinion is not adequate to establish 
the necessary nexus.  The Veteran has not been afforded with 
a VA medical examination in connection with his claim.  In 
consideration of the foregoing, the Board finds that the 
Veteran must be afforded an appropriate medical examination 
and a medical opinion based on review of the claims folder 
for his claimed skin disorder.  38 C.F.R. § 3.159(c)(4) 
(2008). 

Accordingly, the case is REMANDED for the following actions:

1.  Please schedule the Veteran for 
appropriate medical examination to 
determine the nature of his claimed 
gastrointestinal disorder.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  

If any gastrointestinal disorder is found 
on examination, the examiner must state 
whether or not it is at least as likely as 
not (i.e., probability of 50 percent) 
related to active military service to 
include the symptomatology shown therein.  

If more than one gastrointestinal disorder 
is clinically identified, the examiner is 
asked to specify which, if any, are at 
least as likely as not related to service.  
If no gastrointestinal disorder is found 
on examination, the examiner should offer 
an opinion on whether the Veteran has 
demonstrated a gastrointestinal disorder 
at any time since filing his claim in 
March 2003 and, if so, whether the 
disorder is at least as likely as not 
related to service.  

The examiner should provide a thorough 
rationale for his or her opinion.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.

2.  Please schedule the Veteran for 
appropriate medical examination to 
determine the nature of his claimed skin 
disorder.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail.  The claims 
file should be made available to the 
examiner for review in connection with the 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  

If any claimed skin disorder is found on 
examination, the examiner must state 
whether or not it is at least as likely as 
not (i.e., probability of 50 percent) 
related to active military service to 
include the symptomatology shown therein.  

If no claimed skin disorder is found on 
examination, the examiner should offer an 
opinion on whether the Veteran has 
demonstrated any of the claimed skin 
disorders at any time since filing his 
claim in March 2003 and, if so, whether 
the disorder is at least as likely as not 
related to service.  

The examiner should specifically comment 
on whether the Veteran has a current 
diagnosis of chloracne or other acneform 
disease consistent with chloracne.  If so, 
please state whether the disease 
manifested during the period from 
September 23, 1970 to September 24, 1971.  
If the disease did manifest during that 
period, please fully describe its 
symptomatology at that time.      

The examiner should also provide an 
opinion on whether acne existed prior to 
service and the basis for that finding.  
As appropriate, the examiner should 
provide an opinion on whether the 
symptomatology shown in service treatment 
records reflected an increase in severity 
of pre-existing acne and, if so, whether 
the increase was due to the natural 
progress of the condition.  

The examiner should provide a thorough 
rationale for his or her opinion.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.

3.  After any additional notification 
and/or development deemed necessary is 
undertaken, the Veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


